Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

There is a line-through the claim number of claim 2. This appears to be a typographical error, since the rest of the claim appears to be pending, and not canceled. Since this appears to be a typographical error, claim 2 will be included in the allowed claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to compositions and methods comprising a member of the Rothia genus and a subtilisin enzyme; following the most recent amendments, the Rothia must be ethanol-treated, followed by lyophilization. The prior art suggests methods and compositions comprising Rothia and a gluten/gliadin degrading enzyme; however the prior art does not explicitly state that this enzyme is subtilisin. Additionally, while the prior art does teach lyophilization, it does not treating the Rothia with ethanol, prior to the lyophilization step.
Rothia bacterium cannot exist in nature, and is thusly, not a natural product.
With respect to the 35 USC 102/103 rejections, it is noted that the primary reference used to reject the claims clearly describes that the Rothia is administered in a viable state. See Helmerhorst, paragraph [0027]. In the embodiments of Helmerhorst that include lyophilized Rothia, the patent clearly suggests that the bacterium is living, upon administration, and capable of colonizing a subject’s gut. When considering this, there is no clear or reasonable motivation to render the bacterium nonviable, by exposing it to ethanol, prior to lyophilization. It can be reasoned that this step would render the composition and method of Helmerhorst unsuitable for its intended purpose. Based upon this assessment, the Applicant has provided for a non-obvious modification of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651